Citation Nr: 0619392	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-32 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for a 
lumbrosacral disability, now rated as 40 percent disabling. 

2.  Entitlement to an increased initial rating for a right 
knee disability, now rated as 20 percent disabling. 

3.  Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 10 percent rating for a lumbrosacral 
disability, service connection and a 10 percent rating for a 
right knee disability, and denied service connection for a 
left knee disability.  In September 2001, the RO granted an 
increased rating of 20 percent for the lumbrosacral 
disability.  In September 2003, the RO granted an increased 
rating of 40 percent for the lumbrosacral disability and 
increased rating of 20 percent for the right knee disability. 


FINDINGS OF FACT

1.  The veteran has a lumbrosacral disability evidenced by 
pain, limitation of motion, and avoidance of exertion; there 
is no evidence of ankylosis, neurological findings, or 
incapacitating episodes of greater than 6 weeks duration. 

2.  The veteran has moderate to severe degenerative arthritis 
of the right knee, confirmed by X-ray with 90 degrees flexion 
and 15 degrees extension with no inflammation, swelling, 
effusion, ankylosis, recurrent subluxation, or lateral 
instability.  

3.  There is no current diagnosis of a left knee disability 
related to service.   




CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating for a 
lumbrosacral disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5292, 5293 (2002); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.59, 4.71a, DCs 5238, 5243 (2005).

2.  The criteria for an increased initial rating for a right 
knee disability have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 
5010, 5256, 5257, 5260, 5261 (2005).

3.   The criteria for service connection a left knee 
disability have not been met. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the RO sent correspondence in May 2003 and February 
2005; rating decisions in July 2001, September 2001, 
September 2003, and February 2004; and a statement of the 
case in September 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Since the claims for an increased rating 
are denied, no effective date will be assigned, so there can 
be no possibility of any prejudice to the veteran.  Since 
service connection is denied for his left knee, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the February 2005 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Lumbrosacral Disability
Service-connection is in effect of a back disability 
described as disc bulges at L3-4 and L4-5 with spinal 
stenosis, and has been rated as 40 percent disabling since 
the veteran's discharge from service.  He seeks a higher 
initial rating. 

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  Also, 
when making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1, 4.3, 
4.7; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  ).  

The veteran's back disorder is evaluated under multiple 
diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.



The RO initially assigned a 20 percent rating under the 
criteria in effect prior to September 2003.  38 C.F.R. § 
4.71a, DC 5292 (2002).  However, since September 2003, new 
criteria apply.  In February 2004, the RO granted a 40 
percent rating, effective on the original date of claim, 
considering both old and new criteria to provide the highest 
available rating. 

Prior to September 2003, limitation of motion of the lumber 
spine under DC 5292 warranted a 40 percent rating if the 
limitation was severe.  A higher rating was not available.  
Intervertebral disc syndrome (IDS) warranted a 40 percent 
rating if the symptoms were severe with recurring attacks and 
intermittent relief.  A higher rating required additional 
neurological findings.  38 C.F.R. § 4.71a, DCs 5292, 5293.  A 
higher rating under this scenario would require a showing of 
residuals of a fracture of the vertebra (Diagnostic Code (DC) 
5285), favorable or unfavorable ankylosis of the spine (DCs 
5286 or 5289), or pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy (DC 5293).  None of these 
symptoms have even been described in the medical record, and 
an increased rating based upon consideration of these DCs is 
not warranted.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised and the diagnostic 
codes were changed to diagnostic code 5238 (spinal stenosis) 
and 5243 (IDS).  The diagnostic code for IDS permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs, 5238, 
5243.

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The next higher 
rating of 50 percent requires unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5238.  As 
noted, ankylosis of the spine has never been demonstrated in 
the record and an increase under this code is not warranted. 

The evidence of record does show that the veteran had a 
history of low back strain in service and incurred back 
injuries in an automobile accident in 1996.  Post-service 
examinations in September 2000 and November 2001 showed 
complaints of worsening muscle spasms and pain radiating down 
lower extremities.  An examiner noted that a concurrent 
magnetic resonance image showed degenerative disc conditions, 
annular bulges, and mild spinal stenosis.  An image in 
October 2003 showed disc space narrowing and bulges with a 
thin annular tear at L4-5 but no stenosis.  In November 2003, 
the veteran underwent a microdiscectomy with foraminotomy.  
The RO granted a 100 percent rating during the period of 
recovery from surgery. 

Following surgery, the veteran was given another examination 
by VA in January 2005.  Following review of the claims 
folder, the examiner noted that the veteran still had spasms 
when engaging in exertional activity but otherwise did not 
experience flare-ups.  The veteran was no longer taking 
medication and was performing administrative work.  He did 
not use any supportive appliances but had difficulty with 
heel to toe walking.  The veteran walked with 5 degrees of 
flexion and could flex to 70 degrees with pain at the limit.  
Left-right flexion was 10 degrees and lateral rotation was 25 
degrees with discomfort at the limits.  The examiner noted no 
neurological deficits. 

The next higher rating under the formula for IDS is 60 
percent if the patient experiences incapacitating episodes of 
at least 6 weeks in the last year.  38 C.F.R. § 4.71a, DC 
5243.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Note (1).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R.
§ 4.40.  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In addition, the regulations instruct the evaluator to 
evaluate any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under and appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Note 1.
The Board concludes that the veteran's back disability does 
not warrant an increased rating greater than 40 percent at 
any time since the date of claim except as granted by the RO 
for recovery from surgery.  Under the old DC 5292 criteria 
for limitation of motion, 40 percent is the highest available 
rating.  Under the old DC 5293 for IDS, there were no 
neurological findings necessary for the next higher rating of 
60 percent.  Under the new General Rating Formula for 
Diseases and Injuries of the Spine applicable to DC 5238, the 
veteran does not have unfavorable anklyosis of the 
thoracolumbar spine necessary for the next higher rating of 
50 percent.  Finally, under the new DC 5243 for IDS, the 
veteran has not experienced incapacitating episodes of at 
least 6 weeks duration requiring bed rest and treatment by a 
physician necessary for the next higher rating of 60 percent. 

The weight of the credible medical evidence demonstrates that 
the veteran's current symptoms of his lumbrosacral disability 
warrant a rating not greater than 40 percent under either the 
old or new criteria of 38 C.F.R. § 4.71a.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability
The veteran has a service-connected right knee disability, 
now rated as 20 percent disabling.  He seeks a higher initial 
rating because he should have separate ratings for limitation 
of motion in both flexion and extension, because his 
disability is so severe that it would warrant a complete knee 
replacement if he were older, and because the rating should 
include recognition of functional loss due to pain. 

Under 38 C.F.R. § 4.71a, DCs 5003 and 5010, degenerative or 
traumatic arthritis, established by X-ray findings, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The next higher rating of 30 percent is warranted when 
flexion is limited to 15 degrees or when extension is limited 
to 20 degrees.  38 C.F.R. § 4.71a, DC 5260, 5261.  Recurrent 
subluxation, lateral instability, ankylosis, and cartilage 
effusion are not indicated in this case; thus, those 
particular criteria do not apply here.  38 C.F.R.
§ 4.71a, DC 5256, 5257, 5258.

When evaluating joints on the basis of limited motion, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  These determinations are made by an 
examiner and are portrayed in terms of the additional loss in 
range of motion due to these factors, including with repeated 
use and during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R.
§§ 4.40, 4.45.

The veteran injured his right knee in service and underwent 
surgery to repair an anterior crucial ligament tear as well 
as numerous arthroscopic procedures to remove loose material.  
Following retirement, the veteran was examined at VA and 
military medical facilities in September 2000, February 2002, 
and January 2005.  Each examiner diagnosed traumatic or 
degenerative arthritis, confirmed by X-ray.   Flexion was 
115, 90, and 100 degrees respectively.  Extension was 5, 15, 
and 10 degrees respectively.  No effusion, ankylosis, 
recurrent subluxation, or lateral instability was noted on 
any examination.  In September 2000, the examiner noted that 
the veteran reported occasional pain and swelling of his 
knee, especially in changes of weather, and that he could no 
longer run, jump, or walk for extended distances.  In 
February 2002, the examiner noted that previous conservative 
treatment was not successful and that, if not for the 
veteran's young age, he would be a candidate for a total knee 
replacement.  He prescribed pain management with medication.  
The file does not contain records of the follow-up treatment. 

In September 2003, a VA clinic issued the veteran a knee 
brace.  The technician noted that the veteran was pleased 
with the brace and was able to jump up and down as if 
shooting a basketball.  He left without the brace in place.  
In January 2005, the examiner noted that the veteran was no 
longer using medication, although he reported that previous 
steroid injections did not ease occasional pain.  During the 
examination, there was no pain during range of motion testing 
and no additional pain with repetitive use.  There was no 
swelling or inflammation.  The examiner also noted that the 
veteran is now working at an administrative job. 

From the results of three examinations, the Board concludes 
that the veteran has moderate to severe degenerative 
arthritis of the right knee, confirmed by X-ray.  The most 
limiting measured range of motion of the right knee is 90 
degrees in flexion and 15 degrees in extension.  There is no 
inflammation, swelling, effusion, ankylosis, recurrent 
subluxation, or lateral instability.  There have been no 
flare-ups or dislocations, but there is occasional pain and 
difficulty running, jumping, or extended walking.  The 
veteran uses a brace that appears to provide adequate support 
and most recently he did not require routine medication.  He 
is able to perform his present employment duties.   A higher 
rating of 30 percent is not warranted because flexion is much 
greater than 15 degrees and the limit of extension is not 
limited to 20 degrees.  A separate rating for limitation in 
flexion is non-compensable since flexion is greater than 45 
degrees necessary for a 10 percent rating.  The medical 
assessment that the veteran would qualify for a knee 
replacement is not a factor in the rating schedule.  The 
Board applies the limitation of motion measured in three 
examinations over the last six years that is most favorable 
to the veteran in recognition of the variable nature of his 
pain.  

The weight of the credible medical evidence demonstrates that 
the veteran's current symptoms of his right knee disability a 
rating not greater than 20 percent under 38 C.F.R. § 4.114, 
DCs 5003, 5010, and 5261.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Left Knee Disability
The veteran seeks service connection for a left knee 
disability because his condition first manifested in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303. 
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 
13 Vet. App. 1, 8 (1999).

Service medical records showed that the veteran sought 
treatment on five occasions early in service for pain or 
swelling of his left knee.  In November 1979 he was diagnosed 
with mild chondomilasia and was advised to apply moist heat 
and take aspirin.  In February 1980, the examiner noted no 
swelling or limitation of motion. An X-ray was normal.  He 
diagnosed arthralgia and prescribed motrin.  In September 
1982, his knee exhibited slightly swelling. He was diagnosed 
with a slight knee strain and was advised to rest and use a 
brace.  In January 1983, he again sought treatment for a knee 
sprain incurred while playing basketball and he was again 
advised to rest the knee and use an "ace" wrap.  Two days 
later, the swelling had subsided and he was diagnosed with 
diffuse ecchymosis over the knee. An X-ray was normal.  
Finally, in July 1985, the veteran sought treatment for knee 
swelling caused by a fall.  The examiner noted no effusion 
and pain at the extreme range of motion but with no 
limitation.  He prescribed rest for one week and then a 
return to activities. 

For the remainder of his service from 1985 to 1999, there is 
no record of any further complaint or treatment for a left 
knee condition.  In a VA examination in September 2000, the 
physician noted that the veteran denied any current problem 
with his left knee.  The physician examined the left knee 
nonetheless and stated that it was unremarkable.  Orthopedic 
examinations were also conducted in February 2002 and January 
2005 primarily for back and right knee conditions.  However, 
the opportunity was available to seek examination of the left 
knee but the veteran made no complaint. 

The Board concludes that the veteran has no current diagnosed 
left knee disability.  
Although he was examined and treated early in service on 
several occasions, his discomfort was resolved without on-
going care or surgery.  There was no continuity of symptoms 
to show a chronic condition after 1985.  Although the veteran 
seeks a new VA examination, the Board notes that the 
September 2000 examination was unremarkable and that no 
complaint of left knee problem was made in February 2002 or 
January 2005.  Therefore, the existing examinations are 
adequate to establish the absence of a current chronic 
condition.  

In sum, the weight of the credible evidence demonstrates that 
the veteran does not have a current left knee disability.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased rating for a lumbrosacral disability is denied. 

An increased rating for a right knee disability is denied. 

Service connection for a left knee disability is denied. 



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


